DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2020 was filed after the mailing date of the Notice of Allowance on 07/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 20 recites the limitation “a harvester” in line 4. There is a prior mention of a “a harvester” in claim 20, line 1 and it is unclear as to exactly how many “harvester(s)” the the harvester --.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, 12-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Treffer et al. (US 9,736,983) in view of Talbot et al. (US 7,484,349) and MacGregor et al. (US 7,392,124).
Regarding claim 1 and 20, Treffer et al. discloses a crop merger system (windrow attachment 18) for a harvester (10), comprising: 

a mounting assembly (22; described in col.4, lines 30-36; see FIGS.1-2) mounted to the frame, the mounting assembly configured to operably couple the crop merger system to the harvester (See FIG.1), 

    PNG
    media_image1.png
    439
    812
    media_image1.png
    Greyscale

a first roller (56) rotatably mounted to the frame;
a second roller (52) rotatably mounted to the frame; 
a belt (30; col.4, lines 56-65) disposed over and extending between the first and second rollers; 
a motor (48; col.6, lines 54-65 and col.7, lines 27-29) mounted to the frame and operably coupled to the second roller, the motor configured to rotate the second roller; 
a controller (controller 62 with user interfaces 66 and conveyor control software 80; see FIG.7) configured to electronically receive as input a desired speed of the belt (disclosed in col.9, lines 47-53 “… speed adjustment of the conveying medium 30”); and 
a sensor (64) configured to detect a measured characteristic associated with the crop merger system (col.9, lines 58-66 “the detected speed at which the conveying medium 30 moves across the plural rollers 54, 56 of the frame 20”), and further configured to electronically 
wherein the controller is configured to determine a measured speed of the belt based on the measured characteristic (col.9, lines 58-66),
wherein the controller is configured to regulate the motor to adjust a speed of the belt (col.6, lines 53-65 and col.9, lines 4-17).
Treffer et al. fails to identify the structures of the mounting assembly, stating that “[the] frame 20 is moved (e.g. raised and lowered, rotated) according to a well-known structural assembly 22 that coupled the frame 20 to the chassis 22.  As the features and function of the structural assembly 22 are well-known in the agricultural equipment industry, further discussion of the same is omitted here for brevity” (col.4, lines 30-36).
Talbot et al. teaches the structures of a structural assembly (40 in FIG.5) for a similar crop merger system (30), the assembly comprising a central frame member (41), and a first linkage (lift arm 45 with lower end 48 ad support arm 49) and a second linkage (55) pivotably mounted to the central frame member.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the mount structural assembly of Talbot et al. for the mount structure assembly of Treffer et al. as an alternate and well-known assembly for movably coupling the frame of a crop merger system to a harvester. 
Furthermore, Treffer et al. does not specifically mention wherein the controller (62) is configured, wherein if the desired speed and the measured speed are unequal, to adjust a speed of the belt (30) to be substantially equal to the desired speed.
MacGregor et al. teaches an alternate way of controlling a similar crop merger system (i.e. convergence device), wherein a controller is configured to adjust an actual speed of a belt of the crop merger system to an input desired speed and a measured belt speed (col.2, lines 9-33 ad col.8, lines 1-28), and therefore help ensure that the harvester runs at its maximum efficiency (col.1, lines 11-25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Treffer et al. such that the measured belt speed is adjusted to the desired belt speed, as taught by MacGrego et al. in order to help effectively run the harvester.

Regarding claim 2, the combination of Treffer et al., Talbot et al., and MacGregor et al. discloses the crop merger system of claim 1, wherein the desired speed is a range of desired speeds (it would have been obvious to have a range of desired speeds as having only one desired speed would obviate the need to input the desired speed).

Regarding claim 3, the combination further discloses the crop merger system of claim 2, wherein the frame comprises a proximal end and a distal end, the first roller is rotatably mounted at or near the distal end of the frame, and the second roller is rotatably mounted at or near the proximal end of the frame (see FIG.5B of Treffer et al.).  

Regarding claim 4, the combination further discloses the crop merger system of claim 1, wherein the sensor comprises at least one of an optical sensor, a non-contact sensor (col.9, lines 58-59 of Treffer et al.), or a rotary sensor.

Regarding claim 5, the combination further discloses the crop merger system of claim 1, wherein the motor (48 of Treffer et al.) comprises a shaft (not shown; but clearly suggested in FIG.5B of Treffer et al. due to the placement of the motor with the roller; similar to 32 and 33 in FIG.6 of Talbot et al.) operably coupled to the second roller (52), rotation of the shaft configured to simultaneously rotate the second roller (col.9, lines 16-17).

Regarding claim 8, the combination further discloses the crop merger system of claim 1, wherein the measured characteristic comprises a rotational speed of the belt (col.9, lines 64-66 of Treffer et al.), and the controller is further configured to correlate the rotational speed of the belt with the measured speed of the belt.  

Regarding claim 9, the combination further discloses the crop merger system of claim 1, further comprising a guide (guide 58 in FIG.5B or panel 28 in FIG.2 of Treffer et al.) coupled to one side surface of the frame.  

Regarding claim 12, the combination further discloses the crop merger system of claim 1, further comprising a hydraulic cylinder (47 in FIG.4 of Talbot et al.) pivotably coupled at one end to the central frame member and pivotably coupled at an opposing end to the first linkage.  

Regarding claim 13, the combination further discloses the crop merger system of claim 1, wherein the second linkage (55 of Talbot et al.) is pivotably coupled at one end (via pin 56) to the central frame member (41) and pivotably coupled at an opposing end (near arm 49) to the first linkage (45).  

Regarding claim 14, the combination further discloses the crop merger system of claim 1, further comprising connecting rods (57, 60 of Talbot et al.) pivotably coupled at one end to the first linkage and at an opposing end to the frame.  

Regarding claims 15 and 17-19, the combination of Treffer et al., Talbot et al., and MacGregor et al. discloses a harvester (10 of Treffer et al.), comprising: 
a harvester frame (chassis 14) comprising a front section and a bottom section (see FIG.1 of Treffer et al.); 
a header (24 of Treffer et al.) removably coupled to the harvester frame (col.4, lines 43-44 of Treffer et al.); and 
the crop merger system according to claim 1 mounted to the harvester frame (see FIG.1 of Treffer et al.);
wherein the header is removably coupled to the front section of the harvester frame, and the crop merger system is coupled to the bottom section of the harvester frame (see FIG.1 of Treffer et al.), per claims 15 and 17;
comprising a cab (26) with a user interface (66 in FIG.7 of Treffer et al.), the user interface configured to receive as input from an operator the desired speed of the belt (col.9, lines 47+ of Treffer et al.), per claim 18;
wherein the user interface is communicatively connected to the controller (62; see FIG.7 of Treffer et al.), per claim 19.  

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Treffer et al., Talbot et al., and MacGregor et al., as applied to claims 1 and 5 above, and further in view of Kormann (US 8,347,709).
Regarding claims 6 and 7, the combination of Treffer et al., Talbot et al., and MacGregor et al. discloses the crop merger system of claim 5, wherein the controller is configured to determine the measured speed of the belt based on the measured characteristic (col.9, lines 64-65, “detected speed of the conveying belt 30”), except wherein the measured characteristic comprises a rotational speed of the shaft of the motor, per claim 6, or a rotational speed of the second roller.
Kormann teaches that it is known in the harvesting art to measure the speed of a similar crop conveying device (FIGS.2-3, 38) by measuring speed of the conveyor belt (66) or the rotational speed of a driven shaft (62), which one of the rollers (64) supporting the conveyor belt (66)(col.4, lines 32-35, lines 51-54, and lines 62-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system to measure the belt speed based on the roller shaft rotational speed, taught by Kormann as an alternate and sufficient means for measure the belt speed.  Furthermore, in view of Figures 4-5B of Treffer et al., since the motor (48) and roller (52) appear to share the same shaft, measuring the speed of the shaft of both in view of the teaching of Kormann would read on both the limitations of claims 6 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671